DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the objections to the Specification and Drawings below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Specification
The abstract of the disclosure is objected to because “Key” on line 1 should be changed to “key”.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because the boxes in Figs. 6A and 6B should be removed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-17 are allowable.  
In regard to claim 1, in combination with other limitations, an elastic contraction element connected to the first linkage rod and the second linkage rod for driving the first top section and the second top section to move close to each other; at least one activate member disposed on one of the first linkage rod, the second linkage rod and the cap, and a thin film circuit unit comprising an activate portion, wherein when the cap is located at the released position and the first linkage rod and the second linkage rod are in a first spatial attitude, the at least one activate member is separate from the activate portion and the thin film circuit unit outputs a first electrical signal, when the cap is located at the pressed position and the first linkage rod and the second linkage rod are in a second spatial attitude, the at least one activate member triggers the activate portion, and the thin film circuit unit outputs a second electrical signal different from the first electrical signal is neither disclosed nor suggested by the prior art. 
In regard to claim 10, in combination with other limitations, an elastic contraction element connected to the first linkage rod and the second linkage rod for driving the first top section and the second top section to move close to each other; at least one light-path switching member disposed on one of the Page 17 of 21first linkage rod, the second linkage rod and the cap; and an optical switch circuit unit comprises a light emitter and a light receiver, a modulation space being formed between the light emitter and the light receiver, the light emitter emitting an optical signal toward the light receiver; wherein when the cap is located at the released position and the first linkage rod and the second linkage rod are in a first spatial attitude, the at least one light-path switching member and the modulation space have a first spatial relationship, and the optical signal received by the light receiver has a first intensity; when the cap is located at the pressed position and the first linkage rod and the second linkage rod are in a second spatial attitude, the at least one light-path switching member and the modulation space lose the first spatial relationship, and the optical signal received by the light receiver has a second intensity different from the first intensity is neither disclosed nor suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sato et al. [US 2001/0007301] and Wu [US 2021/0225601] disclose similar key switches. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833